DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 08/01/2022 have been fully considered.
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). However, applicant’s amendments introduced new objections.
 With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) and accompanying arguments has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 103, applicant’s amendment(s) to the claim(s) and arguments have not overcome the claim rejection(s). Examiner concurs with applicant that the applied combination of references do not explicitly disclose “so as to form a titanium oxide coating film having a tilting structure in which an amount of bonding to oxygen is greatest in a vicinity of the surface of the molding surface, and the amount of bonding to oxygen gradually decreases on progression inward from the surface, and exhibiting a photocatalyst-like function even in an environment not irradiated with light during molding on the surface of the molding surface”. However, the missing limitations are claimed/disclosed as the result of the step of ejecting powder from titanium or titanium alloy having the claimed size at the claimed ejection pressure. Furthermore, as evidenced by Miyasaka (US 20020055005) a titanium oxide coating film formed by ejecting a powder formed from titanium or titanium alloy having a size of from 45 µm to 210 µm (30-100 µm anticipating the claimed range) at an ejection pressure of not less than 0.2 MPa (more than 0.3 MPa anticipating the claimed range) against a metallic surface inherently has a tilting structure in which an amount of bonding to oxygen is greatest in a vicinity of the surface of the molding surface, and the amount of bonding to oxygen gradually decreases on progression inward from the surface, and exhibits a photocatalyst-like function (abstract, P0030-0031, 0042-0044, 0050). Since the combination of references discloses the step of forming a titanium oxide coating film under similar conditions, the taught titanium oxide coating film is intrinsically expected to have the same properties including ‘a tilting structure in which an amount of bonding to oxygen is greatest in a vicinity of the surface of the molding surface, and the amount of bonding to oxygen gradually decreases on progression inward from the surface, and exhibiting a photocatalyst-like function even in an environment not irradiated with light during molding on the surface of the molding surface” because the claimed and taught titanium oxide coating films are produced in a same manner under substantially similar conditions and the discovering/claiming of unknown/undisclosed properties which are inherently present in the prior art do not make the claimed method patentable. See MPEP §§ 2112 I-III, 2112.01 II, and 2112.02 II.  For at least the reasons set forth above, the missing recitations cannot patentably distinguish the claimed method from the prior art of record. Thus, the 103 rejections are maintained. Examiner recommends applicant to differentiate the claimed method in terms of steps or patentably distinguishable conditions in the step of forming titanium oxide coating film that resulted in the alleged new properties/functions.
Claim Objections
Claim(s) 5 is/are objected to because of the following informalities: 
Claim  5, “forming a titanium oxide coating film on surface of the molding surface” should be changed to --forming a titanium oxide coating film on the surface of the molding surface-- or --forming a titanium oxide coating film on the molding surface--.
Claim 5, “against a surface of the mold that had been subjected to the instantaneous heat treatment” should be changed to --against the surface of the molding surface that had been subjected to the instantaneous heat treatment-- or --against the molding surface of the mold that had been subjected to the instantaneous heat treatment--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6, 8-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (WO 2017026057A1 with US 20190022824 being used as its English equivalent) in view of Miyasaka (US 6455465) and/or Miyasaka (JP 3150048U with English machine translation). All references are of record. Evidentiary reference Miyasaka (US 20020055005) is added to address the newly added inherent limitations. 
Evidentiary reference Miyasaka (US 20020055005) discloses that a titanium oxide coating film formed by ejecting a powder formed from titanium or titanium alloy having a size of from 45 µm to 210 µm (30-100 µm anticipating the claimed range) at an ejection pressure of not less than 0.2 MPa (more than 0.3 MPa anticipating the claimed range) against a metallic surface inherently has a tilting structure in which an amount of bonding to oxygen is greatest in a vicinity of the surface of the molding surface, and the amount of bonding to oxygen gradually decreases on progression inward from the surface, and exhibits a photocatalyst-like function (abstract, P0030-0031, 0042-0044, 0050).
Regarding claim 5, Miyasaka ‘824 discloses a method for surface treatment of a molding surface (P0001), the method comprising:
ejecting spherical powder against at least the molding surface of a mold (P0023) made from a metal or a substance including a metal (P0042) for which the molding surface reaches 50°C to 400°C during molding (the molding surface is employed for injection molding a molten metal/resin/rubber: P0024, 0040-0041; a person having ordinary skill in the art would readily recognize that the molding surface of the taught metal mold reaches at least 50 °C during the injection molding of the disclosed materials; furthermore, the taught metal mold is not disclosed as being limited to the type of molding/material and is capable of being heated at the claimed temperature by the molten resin and withstanding the claimed temperature), the spherical powder having a size from 30 µm to 105 µm which is equivalent 220 grit (JIS R6001-1973) and having a hardness equivalent to or harder than a surface hardness of the mold (P0023), the spherical powder ejection being at an ejection pressure of not less than 0.2 MPa (P0023) so as to perform instantaneous heat treatment by impact of the spherical powder causing a local and instantaneous rise in temperature at impacted portions, so as to micronize a surface structure of the molding surface and form circular arc shaped depressions over an entire surface of the molding surface (P0023, 0027, 0071-0073),
Miyasaka ‘824 fails to disclose forming a titanium oxide coating film on the molding surface. 
In the same field of endeavor, methods for surface treatment of molding surfaces with a Titania as a photocatalyst, Miyasaka ‘465 discloses forming a titanium oxide coating film (Titania layer) on a molding surface of a steel rubber-molding die by ejecting a powder formed from titanium or titanium alloy having a size of from 45 µm to 210 µm  (30-300 microns including/overlapping with the claimed range) at an ejection pressure of not less than 0.2 MPa (at least 0.29 MPa or 0.6 MPa in the example) against the molding surface so as to form the titanium oxide coating film on the molding surface for the benefit(s) of extending the cleaning cycle of the die and/or providing photocatalyst, deodorizing, antibacterial and soil-resisting properties to the die  (Abstract, C4, L10-42, and C4, L64-40).
In analogous art, methods for forming a titanium oxide coating on a metallic surface of machine parts in order to enhance its corrosion resistance, Miyasaka ‘048 discloses forming a titanium oxide coating film on a metallic surface by ejecting a powder formed from titanium or titanium alloy having a size of from 45 µm to 210 µm (20-300 microns including/overlapping with the claimed range) by ejecting at an ejection pressure of not less than 0.2 MPa (at least 0.29 MPa) against the metallic surface so as to form a titanium oxide coating film on the metallic surface for the benefit(s) of enhancing corrosion resistance and/or hardness of the metallic surface.
Additionally, official notice is taken that incorporation of a titanium oxide coating to a metallic molding surface of molds is known and desirable in the art to enhance its properties. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Miyasaka ‘824 in view of Miyasaka ‘465 and/or Miyasaka ‘048 by incorporating the step of forming a titanium oxide coating film on the molding surface after the instantaneous heat treatment step for the benefit(s) of extending the cleaning cycle of the mold, providing deodorizing, antibacterial and soil-resisting properties to the mold, and/or enhancing corrosion resistance and/or hardness of the mold as suggested by Miyasaka ‘465 and Miyasaka ‘048. See MPEP §§ 2143 I D, 2143 I G, and/or 2144 II. 
The combination fails to explicitly disclose that the formed titanium oxide coating film has a “tilting structure in which an amount of bonding to oxygen is greatest in a vicinity of the surface of the molding surface, and the amount of bonding to oxygen gradually decreases on progression inward from the surface, and exhibiting a photocatalyst-like function even in an environment not irradiated with light during molding on the surface of the molding surface”. However, the missing recitations/properties are claimed/disclosed as the result of the step of ejecting powder from titanium or titanium alloy having the claimed size at the claimed ejection pressure. Since the combination of references discloses the step of forming the titanium oxide coating film under similar conditions, the taught titanium oxide coating film is intrinsically expected to have the same properties including “a tilting structure in which an amount of bonding to oxygen is greatest in a vicinity of the surface of the molding surface, and the amount of bonding to oxygen gradually decreases on progression inward from the surface, and exhibiting a photocatalyst-like function even in an environment not irradiated with light during molding on the surface of the molding surface” because the claimed and taught titanium oxide coating films are produced in a same manner under substantially similar conditions and the discovering/claiming of new functions or unknown properties which are inherently present in the prior art do not make the claimed method patentable. See MPEP §§ 2112 I-III, 2112.01 II, and 2112.02 II. For at least the reasons set forth above, the missing recitations cannot patentably distinguish the claimed method from the prior art of record. 
Regarding claim 6, Miyasaka ‘824 further discloses wherein the mold is a mold employed for molding a food product, a thermoplastic resin, a thermoset resin, a natural rubber, or a synthetic rubber (resin/rubber: P0024, 0040-0041; resins are either thermoplastic or thermoset and rubbers are either natural or synthetic).
Regarding claims 8 and 13, Miyasaka ‘824 further discloses performing a preliminary treatment process prior to performing the instantaneous heat treatment, the preliminary treatment process including ejecting a carbide powder having a size of from 30 µm to 105 µm which is equivalent to 220 grit particle distribution as defined by JIS R6001(1987) at an ejection pressure of not greater than 0.2 MPa (0.2 MPa overlapping with the claimed pressure range) against at least the molding surface of the mold so as to cause carbon element contained in the carbide powder to diffuse into the surface of the mold for the benefits of increasing hardness (P0022-0023, 0090, 0100, Table 4).
Regarding claim 9, Miyasaka ‘824 further discloses wherein the carbide powder ejected in the preliminary treatment process is a silicon carbide powder (SiC powder: P0064, 0090, Table 2).

Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (WO 2017026057A1 with US 20190022824 being used as its English equivalent) in view of Miyasaka (US 6455465) and Miyasaka (JP 3150048U with English machine translation – of record) as applied to claims 5 and 6 above, and further in view of Taboryski (US 20150021826). All references are of record. 
Regarding claims 7 and 12, Miyasaka ‘824 discloses further discloses wherein the mold is a mold employed for molding a resin (the mold is employed for injection molding a molten resin/rubber: P0024, 0040-0041). 
Modified Miyasaka ‘824 is silent about the operating temperature of the molding surface during molding. However, a person having ordinary skill in the art would readily recognize that the taught metal mold is capable of reaching/withstanding temperature from 100-400 °C during molding and that the claimed operating temperature range of the molding surface is expected during resin injection molding. 
Additionally, in the same field of endeavor, molds for resin molding (P0001), Taboryski discloses to operate a molding surface of an injection mold at a temperature range of 200-350 °C which is within the claimed temperature range during molding through contact with molten resin and/or through heating the mold itself for the benefit(s) of ensuring filling of the mold and/or molding accuracy (P0046, 0054-0057). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further the method of Miyasaka ‘824 in view of Taboryski by allowing the molding surface to reach a temperature within the claimed temperature range during molding through contact with molten resin and/or through heating the mold itself for the benefit(s) of ensuring filling of the mold and/or molding accuracy as suggested by Taboryski. See MPEP §§  2143 I D, 2143 I G, and/or 2144 II.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (US 20120144890 – of record) in view of Miyasaka (US 20160221036 – of record), Miyasaka (US 6455465 – of record) and/or Miyasaka (JP 3150048U with full English machine translation – of record). Evidentiary reference Miyasaka (US 20020055005) is added to address the newly added inherent limitations. 
Evidentiary reference Miyasaka (US 20020055005) discloses that a titanium oxide coating film formed by ejecting a powder formed from titanium or titanium alloy having a size of from 45 µm to 210 µm (30-100 µm anticipating the claimed range) at an ejection pressure of not less than 0.2 MPa (more than 0.3 MPa anticipating the claimed range) against a metallic surface inherently has a tilting structure in which an amount of bonding to oxygen is greatest in a vicinity of the surface of the molding surface, and the amount of bonding to oxygen gradually decreases on progression inward from the surface, and exhibits a photocatalyst-like function (abstract, P0030-0031, 0042-0044, 0050).

Regarding claim 5, Miyasaka ‘890 discloses a method for surface treatment of a molding surface (surface treatment of a metal product: P0002, wherein the metal product can be a mold: P0020, 0113), the method comprising:
ejecting spherical powder against at least the molding surface of a mold (P0029-0031, 0113) made from a metal or a substance including a metal (P0002, 0113) for which the molding surface reaches 50°C to 400°C during molding (a person having ordinary skill in the art would readily recognize that the taught metal mold is capable of reaching a temperature of at least 50 °C during molding by the molten material and withstanding the defined temperature), the spherical powder having a size from 30 µm to 105 µm (31 µm to 73.5 µm including/overlapping with the claimed range: P0029) and having a hardness equivalent to or harder than a surface hardness of the mold (P0029), the spherical powder ejection being at an ejection pressure of not less than 0.2 MPa (P0029) so as to perform instantaneous heat treatment (P0029) by impact of the spherical powder causing a local and instantaneous rise in temperature at impacted portions, so as to micronize a surface structure of the molding surface and form circular arc shaped depressions over an entire surface of the molding surface (P0035, 0038, 0040), and
including a ceramic coating … (P0020).
Miyasaka ‘890 fails to disclose forming a titanium oxide coating film on the molding surface.
 In the same field of endeavor, methods for surface treatment of metallic molding surfaces (surface treatment of a metal product: P0002; wherein the metal product can be a mold: P0037, 0053), Miyasaka ‘036 discloses to form a ceramic coating after a blasting step of a spherical powder shot (P0023-0028, 0054), wherein the ceramic coating can be a TiO2 coat film  (P0051, 0072) for the benefit(s) of enhancing releasability (P0037). While Miyasaka ‘036 discloses multiple blasting steps/stages to increase hardness and cleanliness (P0036), Miyasaka ‘036 does not disclose that titanium oxide coating is formed by blasting/ejecting powder. 
In the same field of endeavor, methods for surface treatment of molding surfaces with a Titania as a photocatalyst, Miyasaka ‘465 discloses forming a titanium oxide coating film (Titania layer) on a molding surface of a steel rubber-molding die by ejecting a powder formed from titanium or titanium alloy having a size of from 45 µm to 210 µm  (30-300 microns including/overlapping with the claimed range) at an ejection pressure of not less than 0.2 MPa (at least 0.29 MPa or 0.6 MPa in the example) against the molding surface so as to form the titanium oxide coating film on the molding surface for the benefit(s) of extending the cleaning cycle of the die and/or providing photocatalyst, deodorizing, antibacterial and soil-resisting properties to the die  (Abstract, C4, L10-42, and C4, L64-40).
In analogous art, methods for forming a titanium oxide coating on a metallic surface of machine parts in order to enhance its corrosion resistance, Miyasaka ‘048 discloses forming a titanium oxide coating film on a metallic surface by ejecting a powder formed from titanium or titanium alloy having a size of from 45 µm to 210 µm (20-300 microns including/overlapping with the claimed range) by ejecting at an ejection pressure of not less than 0.2 MPa (at least 0.29 MPa) against the metallic surface so as to form a titanium oxide coating film on the metallic surface for the benefit(s) of enhancing corrosion resistance and/or hardness of the metallic surface.
Additionally, official notice is taken that incorporation of a titanium oxide coating to a metallic molding surface of molds is known and desirable in the art to enhance its properties. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Miyasaka ‘890 in view of Miyasaka ‘036, Miyasaka ‘465, and/or Miyasaka ’048 for the benefit(s) of extending the cleaning cycle of the mold, providing deodorizing, antibacterial and soil-resisting properties to the mold, and/or enhancing corrosion resistance and/or hardness of the mold as suggested by the secondary references. See MPEP §§  2143 I D, 2143 I G, and/or 2144 II. 
The combination fails to explicitly disclose that the formed titanium oxide coating film has a “tilting structure in which an amount of bonding to oxygen is greatest in a vicinity of the surface of the molding surface, and the amount of bonding to oxygen gradually decreases on progression inward from the surface, and exhibiting a photocatalyst-like function even in an environment not irradiated with light during molding on the surface of the molding surface”. However, the missing recitations/properties are claimed/disclosed as the result of the step of ejecting powder from titanium or titanium alloy having the claimed size at the claimed ejection pressure. Since the combination of references discloses the step of forming the titanium oxide coating film under similar conditions, the taught titanium oxide coating film is intrinsically expected to have the same properties including “a tilting structure in which an amount of bonding to oxygen is greatest in a vicinity of the surface of the molding surface, and the amount of bonding to oxygen gradually decreases on progression inward from the surface, and exhibiting a photocatalyst-like function even in an environment not irradiated with light during molding on the surface of the molding surface” because the claimed and taught titanium oxide coating films are produced in a same manner under substantially similar conditions and the discovering/claiming of new functions or unknown properties which are inherently present in the prior art do not make the claimed method patentable. See MPEP §§ 2112 I-III, 2112.01 II, and 2112.02 II. For at least the reasons set forth above, the missing recitations cannot patentably distinguish the claimed method from the prior art of record. 
Claim(s) 6-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (US 20120144890) in view of Miyasaka (US 20160221036), Miyasaka (US 6455465) and Miyasaka (JP 3150048U with English machine translation – of record) as applied to claim 5 above, and further in view of Taboryski (US 20150021826). All references are of record. 
Regarding claims 6-7 and 12, modified Miyasaka ‘890 fails to disclose wherein the mold is a mold employed for molding a resin and is silent about the operating temperature of the molding surface during molding. 
However, Miyasaka ‘465 discloses/suggests to employ the mold as a mold for molding a resin (C4, L64-40). A person having ordinary skill in the art would readily recognize that the taught metal mold is capable of reaching/withstanding temperature from 100-400 °C during molding. 
In the same field of endeavor, molds for resin molding (P0001, 0047), Taboryski discloses to employ a metallic mold as a mold for molding a thermoplastic/thermosetting resin (P0047) and to operate a molding surface of the mold at a temperature range of 200-350 °C which is within the claimed temperature range during molding through contact with molten resin and/or through heating the mold itself for the benefit(s) of ensuring filling of the mold and/or molding accuracy (P0046, 0054-0057). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further the method of Miyasaka ‘890 in view of Miyasaka ‘465 and Taboryski by allowing the molding surface to reach a temperature within the claimed temperature range during molding through contact with molten resin and/or through heating the mold itself for the benefit(s) of ensuring filling of the mold and/or molding accuracy as suggested by Taboryski. See MPEP §§ 2143 I D, 2143 I G, and/or 2144 II.
Claim(s) 8-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (US 20120144890) in view of Miyasaka (US 20160221036), Miyasaka (US 6455465), Miyasaka (JP 3150048U with  English machine translation – of record), and Taboryski (US 20150021826) as applied to claims 5 and 6 above, and further in view of Miyasaka (JP 2005002457A with English machine translation – of record). All references are of record. 
Regarding claims 8-9 and 13, modified Miyasaka ‘890 fails to disclose the claimed preliminary treatment process. 
However, Miyasaka ‘036 further discloses to perform a preliminary treatment process prior to performing the blasting step including carburizing (P0052, 0078), to perform multiple powder blasting steps/stages to increase hardness and cleanliness (P0036), and that ceramic components diffuse into the metal during blasting increasing adhesion strength of the ceramic film (P0128). 
 In the same field of endeavor, methods for surface treatment of metallic molding surfaces (surface treatment of a metal product: P0002; wherein the metal product can be a mold: P0033-0034), Miyasaka ‘457 discloses to perform a preliminary treatment step including ejecting a carbide powder having a size of 220 grit (JIS R6001-1973) which is equivalent with the claimed range by ejecting at an ejection pressure of not greater than 0.2 MPa (0.2 MPa overlaps with the claimed ranges) against at least the molding surface of the mold so as to cause carbon element contained in the carbide powder to diffuse into the surface of the mold, wherein the wherein the carbide powder is a silicon carbide powder (SiC) for the benefit(s) of enabling carburizing at low temperature, formation of a carbon-based hard film, increasing hardness, and life-service (abstract, pg. 1, P0026-0029, 0033-0034, 0064) .
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further the method of Miyasaka ‘890 in view of Miyasaka ‘036 and Miyasaka ‘457 by incorporating pretreatment process prior to performing the instantaneous heat treatment and including ejecting a carbide powder for the benefit(s) of enabling carburizing at low temperature, formation of a carbon-based hard film, increasing hardness, and life-service as suggested by Miyasaka ‘036 and Miyasaka ‘457. See MPEP §§ 2143 I D, 2143 I G, and/or 2144 II.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
	Miyasaka (US 20210269922) discloses a method of treating a surface (claim 4).
Mase (US 20180222089 – of record) discloses a method of treating a surface of a mold (abstract) comprising the step ejecting substantially spherical ejection particles so as to bombard the surface of molding faces of the mold and form dimples (P0058-0059).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JERZI H MORENO HERNANDEZ/Primary Examiner, Art Unit 1743